DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Claims 1,3,4 and 13-25 are pending. Claims 2 and 5-12 have been cancelled. 

The rejection of Claims 1,3,4,13-23 and 25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alberius (WO 2009/022307) is withdrawn.

Claims 1,3,4,13-23 and 25 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberius (WO 2009/022307) for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,3,4,13-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberius (WO 2009/022307).
Alberius teach spray dried dye particles which show negligible to no leakage of dye over time (page 1) comprising organosilane silicon dioxide matrix with bleeding rates of less than 1% and less than 0.5% (Table 3, examples 2-5) of particle sizes less than 1 micron (pages 1 and 2, 21-24, examples). No further additives are taught. Alberius teaches using them in cosmetics, health and personal care (page 1). Since the food, cosmetic and pharmaceuticals only define one ingredient the limitation of food dyes and the claimed silica particles for use in heath (which are consumed) and cosmetic compositions contain the same ingredients and meet the claimed limitations. 
Claims 19-23 and 25 are product by process claims and while the method or preparation is taught by Alberius it is noted where the examiner has found a substantially similar product as in the applied prior art, Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). Alberius teach producing aqueous mixtures of alkoxysilanes such as TEOS at pH values of more than 1 and less than 7 
Alberius do not specify claimed bleeding rate as measured by contacting an aqueous solution comprising surfactant for at least one hour or bleeding rate as measured by contacting a 0.1% aqueous solution of nonylphenol for at least one hour with stirring at room temperature, a pH of 5 to 6.5 and stability to pH and ascorbic acid. It is noted the claims are product by process claims 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Alberius by selecting the instantly claimed the bleeding rate measured by as measured by contacting a 0.1% aqueous solution of nonylphenol for at least one hour with stirring at room temperature as Alberius clearly recognizes bleeding rate as an important variable to be minimized to levels below 0.5% and even teaches leakage as clearly undesirable (page 1, paragraph 3). Alberius teaches particles which show negligible to no leakage of dyes from the particle over their lifetime is the goal and that the dyes have good chemical and physical stability (page 1, paragraph 4). Additionally Alberius teaches similar methods of production which would be expected to have similar bleed rates measured by similar methods or optimizing to these rates would clearly be recognized as a desired result achieved through routine experimentation under the desired use conditions and a leakage would be undesirable. Alberius indicates it is advantageous to have a bleed rate less than 0.5% (Table 3, examples 2-5; table 4, examples 1-3) and even in the case of Tartarizine teaches less than 0.5% leakage after In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Alberius by selecting the instantly claimed pH range of 5 to 6.5 because Alberius teach that it is preferred that the hydrolysis prior to aerosolisation of the TEOS is important to minimize the number of pores and minimize leakage of the encapsulated dye and that an acidic range of pH more than 1 and less than 7 is suitable to achieve this end. Optimization to the claimed pH range would be considered a result effective variable to minimize pore size and dye leakage and would only require routine skill in the art. Regarding the stability to pH and ascorbic acid, it would be expected that similar compounds produced by similar methods would obviously possess similar stability to pH and ascorbic acid as they would be properties of the spray dyed dye.


Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberius (WO 2009/022307) in view of Schultz (US 2008/0176263).
Alberius is relied upon as set forth above.
Alberius does not specify an additional dye free SiOx coating on the particles or the method of measuring the dye bleed rates.
Schultz teaches that dye doped silica nanoparticles are created using TEOS and polar dye molecules are entrapped in the negatively charged silica matrix and pore size is controlled such that the dye molecules have a larger size than the pores of the silica to prevent any leakage. Schultz further teaches trapping hydrophobic dyes in the silica matrix and also applying a stable additional post-coating of silica to isolate the dye from the outside environment and protect against degradation or photo-bleaching and oxygen penetration (paragraph 0104,0105,0109).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods and particles of Alberius by applying an additional dye free SiOx coating on the particles because Schultz teach this is conventional on dye doped silica to isolate the dye from the outside environment and protect against degradation or photo-bleaching and oxygen penetration.
It would have been obvious to arrive at the instantly claimed dye doped silica of bleed rates measured in aqueous solution comprising surfactant as Alberius and Schultz clearly teach the need to produce silica encapsulated dye particles with negligible to no dye leakage from the particles over their lifetime. Alberius teaches particles which have the claimed bleed rates. Schultz teaches the need to use the particles in aqueous biochemical assays without dye leakage. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberius (WO 2009/022307) in view of Akamatsu (US 2004/0076840).
Alberius is relied upon as set forth above.
Alberius does not specify 24 hour temperature treatment.
Akamatsu teaches that obtaining silica sols by hydrolysis of alkoxysilanes such as tetraethoxysilane (TEOS) in acid catalysts such as HCl can be accomplished by stirring from 30 minutes to several days and that mixing alkoxysilane with acid catalyst and solvent gradually can prevent abrupt reaction and obtain a more homogeneous reaction (paragraph 0038-0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Alberius by selecting the instantly claimed 24 hour temperature treatment process because Alberius teach that at least 4-6 hours is necessary to dry all absorbed water from the pores and longer times would inherently produce more water removal. Alberius teaches the conditions of production can be determined by one or ordinary skill in the art as they are not critical.  Optimization to the claimed time range would be considered a result effective variable to maximize water removal and would only require routine skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Alberius by producing the silicon dioxide sol for 48 hours as Akamatsu teaches obtaining silica sols by hydrolysis of alkoxysilanes such as tetraethoxysilane (TEOS) in acid catalysts such as HCl can be accomplished by stirring from 30 minutes to several days and that mixing alkoxysilane with acid catalyst .

Response to Arguments
Applicant's arguments filed regarding Alberius and the 103 rejections above have been fully considered but they are not persuasive. The claims are product claims and the product is taught by Alberius with the claimed leakage rate of less than 0.5% and in one embodiment no leakage or negligible leakage over time. One of ordinary skill can clearly optimize the bleed rate or leakage rate in Alberius as it is taught as a result effective variable to be minimized such that no leakage occurs over time. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972). 
It would be obvious to arrive at the claimed bleeding rate by the claimed method as Alberius desires less than 0.5% to no leakage over the lifetime of the particle. Alberius indicates it is advantageous to have a bleed rate less than 0.5% (Table 3, examples 2-5; table 4, examples 1-3) and even in the case of Tartarizine teaches less than 0.5% leakage 
It is the examiner’s central position that Alberius recognizes and focuses on the desire to reduce dye leakage from similar particles to a negligible to no leaking value to produce a desirable particle for use. Alberius teaches controlling the pore size of the particle which would directly impact the amount of dye that could leak from the particle. Optimizing similar particles to achieve the less than 0.5% bleed rate under any condition to which the particle is exposed during use would be obvious so the particle has utility in that use. Accordingly the rejections are maintained.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761